            Case 1:19-cv-08694-VM Document 23 Filed 09/24/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. TRUMP,

                                 Plaintiff,
                                                                         No. 19 Civ. 8694 (VM)
              - against -

CYRUS R. VANCE, JR., in his official capacity as                      NOTICE OF APPEARANCE
District Attorney of the County of New York;
SOLOMON SHINEROCK, in his official capacity
as Assistant District Attorney of the County of
New York, amd MAZARS USA, LLP,

                                 Defendants.




  TO:    Clerk of Court
         United States District Court
         Southern District of New York

         The undersigned attorney respectfully requests that the Clerk note his appearance in this

  case as counsel for the United States of America and add him as a Filing User to whom Notices

  of Electronic Filing will be transmitted in this case.

  Date: New York, New York
        September 24, 2019
                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney
                                                      Southern District of New York

                                               By:      /s/ Jeffrey Oestericher
                                                      JEFFREY OESTERICHER
                                                      Chief, Civil Division
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007
                                                      Telephone: (212) 637-2695
                                                      Facsimile: (212) 637-2786
                                                      Email: Jeffrey.Oestericher@usdoj.gov
